Citation Nr: 1200448	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to the service-connected posttraumatic stress disorder. 



REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to December 1970. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the RO. 

In his August 2009 Substantive Appeal, the Veteran requested a personal hearing with a Veterans Law Judge.  In August 2011, the Veteran's attorney submitted a statement indicating that he no longer wished to attend a hearing.  The hearing request accordingly has therefore been withdrawn.  See 38 C.F.R. § 20.702(e) (2011).

Following the August 2009 Statement of the Case (SOC), the Veteran's representative submitted evidence directly to the Board.  The Veteran, through his attorney, has waived consideration of such evidence by the agency of original jurisdiction. 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently demonstrated sleep apnea as likely as not is due to his service-connected PTSD. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by sleep apnea is proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefits sought on appeal.


II. Analysis

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the record clearly indicates that the Veteran has been diagnosed with sleep apnea.  See, e.g., the November 2008 VA examination.  The first Wallin element (evidence of a current disability) has therefore been met. 

The record indicates that the Veteran was granted service connection for PTSD in a February 1992 rating decision.  The evidence of a service-connected disability (the second Wallin element) has therefore been demonstrated.

With respect to the third Wallin element, evidence establishing a connection between the service-connected disability and the current disability, the Veteran was afforded a VA examination to determine the etiology of his sleep apnea in November 2008. 

After reviewing the Veteran's claims folder and conducting a clinical examination, the November 2008 VA examiner stated that "most sleep apnea [was] hereditary" and there [was] "nothing [substantiated] in the respiratory literature showing PTSD is a primary risk factor for developing sleep apnea."  

After reporting that the Veteran was mildly overweight and had "a large redundant soft palate," the examiner concluded that "it seem[ed] less likely as not that [the Veteran's] service connected PTSD either caused or secondarily worsened his . . . mild sleep apnea."

In December 2008, the Veteran submitted a medical treatise article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome."  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1)  [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].

While the Board acknowledges that the medical treatise submitted by the Veteran establishes a connection between sleep apnea and PTSD, the article does not indicate that PTSD causes or aggravates sleep apnea.  Instead, the article states that sleep complaints are an "essential component" of the symptoms of PTSD and "that treatment of PTSD will be more successful if treatment of sleep complaints is emphasized."  

Phrased differently, the article suggests that aggressively treating existing sleep disorders can help alleviate PTSD symptoms.  The article does not, however, indicate that PTSD can cause or aggravate sleep disorders such as sleep apnea.  As such, the article does not support the Veteran's claim and is of no probative value. 

The record also contains an April 2007 administrative note contained in the Veteran's VA outpatient treatment records.  In this note, A.A., M.D., states that his "medical literature review noted many cases of sleep apnea syndrome and PTSD."  

Upon review, the Board observes that Dr. A.A. did not indicate that the Veteran's service-connected PTSD caused or aggravated his sleep apnea.  In fact, he did not even indicate that a relationship exists between the two disabilities.  Even under a liberal reading, Dr. A.A.'s statement simply indicates that he reviewed medical literature which discusses both sleep apnea and PTSD.  Given the extremely vague nature of Dr. A.A.'s statement, the Board affords it no probative weight.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.)

The Veteran has submitted an April 2011 statement from L.M.G., M.D. in support of his claim.  After conducting a clinical examination and reviewing the Veteran's past medical history, Dr. L.M.G. stated that it was more likely than not that the Veteran's PTSD led to his sleep dysfunction and sleep apnea.  In support of his conclusion, Dr. L.M.G. cited to several medical articles in which the authors concluded that a link existed between sleep apnea and PTSD.  

In short, the probative evidence of record contains the November 2008 VA examiner's opinion that there is nothing in the medical literature showing that PTSD is a risk factor for developing sleep apnea.  

In contrast, Dr. L.M.G. has stated that his review of the medical literature has revealed several articles which establish a link between sleep apnea and PTSD.  As such, on this record, the Board finds the evidence to be relative equipoise in showing that that the Veteran's current sleep apnea is due to the service-connected PTSD. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for sleep apnea is granted. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


